CRIMINAL LAW/BREAKING AND ENTERING:
  An essential element of the crime of breaking and entering, R.C. 2911.13, is that the accused enter the premises with the purpose of committing a felony, such as a theft offense.  Sufficient evidence on this element is shown by the defendant's admission that he drove two men to an impound lot for them to steal automobile equipment.  A charge of breaking and entering puts the defendant on notice that the state could show his culpability by proving he was an accomplice.
CRIMINAL LAW/SEARCH AND SEIZURE:
  The standard in determining whether an affidavit in support of a search warrant is sufficient is whether the affidavit is so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable.  If the affidavit has enough substance to make its sufficiency arguable among legal experts, the affidavit surely has enough substance to permit police officers, ordered to execute the warrant, to rely upon it in good faith and suppression of evidence obtained as a result of the search is not warranted.
PROSECUTORIAL MISCONDUCT/HARMLESS ERROR:
  Arguably improper statements made by the prosecutor during the state's closing arguments is subject to the harmless error rule.  When the combined evidence against the accused is overwhelming, any error in closing arguments is harmless under  Chapman v. California (1967), 386 U.S. 18.
THEFT:
  A defendant's unexplained possession of stolen property may give rise to a permissible inference from which a jury could conclude the defendant is guilty of a theft offense.